                Case 1:21-cv-02622-LTS Document 6 Filed 08/02/21 Page 1 of 16




U NI T E D S T A T E S DI S T RI C T C O U R T
S O U T H E R N DI S T RI C T O F N E W Y O R K

 A L -F A T A H S T E W A R T ,
                                               P etiti o n er ,                                  2 1- C V - 2 6 2 2 ( L T S)
                             - a g ai nst-
                                                                                               OR DER T O A ME N D
 W A R D E N C O L LI N S ,
                                               R es p o n d e nt.

L A U R A T A Y L O R S W AI N, C hi ef U nit e d St at es Distri ct J u d g e:

           P etiti o n er , w h o is c urr e ntl y d et ai n e d i n t h e A n n a M. Kr oss C e nt er o n Ri k ers Isl a n d,

bri n gs t his pr o s e p etiti o n f or a writ of h a b e as c or p us u n d er 2 8 U. S. C. § 2 2 4 1, c h all e n gi n g t h e

c o nstit uti o n alit y of his o n g oi n g cri mi n al pr o c e e di n gs. 1 F or t h e r e as o ns dis c uss e d b el o w, t h e

C o urt dir e cts P etiti o n er t o fil e a n a m e n d e d p etiti o n wit hi n si xt y d a ys of t h e d at e of t his or d er.

                                                    S T A N D A R D O F R E VI E W

           T h e C o urt m a y e nt ert ai n a p etiti o n f or a writ of h a b e as c or p us fr o m a p ers o n i n c ust o d y

c h all e n gi n g t h e l e g alit y of his d et e nti o n o n t h e gr o u n d t h at “[ h] e is i n c ust o d y i n vi ol ati o n of t h e

C o nstit uti o n or l a ws or tr e ati es of t h e U nit e d St at es. ” 2 8 U. S. C. § 2 2 4 1( c)( 3). T h e C o urt h as t h e

a ut h orit y t o r e vi e w t h e p etiti o n a n d “ a w ar d t h e writ or iss u e a n or d er dir e cti n g t h e r es p o n d e nt t o

s h o w c a us e w h y t h e writ s h o ul d n ot b e gr a nt e d, u nl ess it a p p e ars fr o m t h e a p pli c ati o n t h at t h e

a p pli c a nt or p ers o n d et ai n e d is n ot e ntitl e d [t o s u c h r eli ef]. ” 2 8 U. S. C. § 2 2 4 3. T h e C o urt is

o bli g e d, h o w e v er, t o c o nstr u e pr o s e pl e a di n gs li b er all y a n d i nt er pr et t h e m “t o r ais e t h e str o n g est

ar g u m e nts t h e y s u g g est. ” Tri est m a n v. F e d. B ur e a u of Pris o ns , 4 7 0 F. 3 d 4 7 1, 4 7 4- 7 5 ( 2 d Cir.

2 0 0 6) (i nt er n al q u ot ati o n m ar ks a n d cit ati o ns o mitt e d); s e e Gr e e n v. U nit e d St at es , 2 6 0 F. 3 d 7 8,

8 3 ( 2 d Cir. 2 0 0 1). N e v ert h el ess, a pr o s e liti g a nt is n ot e x e m pt “fr o m c o m pli a n c e wit h r el e v a nt


           1
               P etiti o n er h as p ai d t h e fili n g f e e f or t his a cti o n.
                 Case 1:21-cv-02622-LTS Document 6 Filed 08/02/21 Page 2 of 16




r ul es of pr o c e d ur al a n d s u bst a nti v e l a w. ” Tri est m a n , 4 7 0 F. 3 d at 4 7 7 ( q u oti n g Tr a g ut h v. Z u c k ,

7 1 0 F. 2 d 9 0, 9 5 ( 2 d Cir. 1 9 8 3) ).

                                                           B A C K G R O U N D

           P etiti o n er bri n gs t his s e cti o n 2 2 4 1 p etiti o n c h all e n gi n g his cri mi n al pr o c e e di n gs i n t h e

N e w Yor k S u pr e m e C o urt, N e w Yor k C o u nt y. H e ass erts t h at , alt h o u g h t h e st at e c o urt r e m ai n e d

o p e n a n d it w as p ossi bl e t o h ol d pr o c e e di n gs d uri n g t h e C O VI D- 1 9 p a n d e mi c, h e w as n ot gi v e n

a j ur y tri al, a n d h as b e e n h el d i n j ail f or o v er t w o y e ars. P etiti o n er ass erts t h at h e w as n ot

aff or d e d a s p e e d y tri al a n d h e s e e ks: ( 1) “ pr ot e cti o n a g ai nst u n d u e a n d o p pr essi v e i n c a r c er ati o n

b ef or e tri al ”; ( 2) e nf or c e m e nt of his ri g ht t o a j ur y tri al; ( 3) e nf or c e m e nt of his ri g ht t o

“s u bst a nti v e d u e pr o c ess ” ; a n d ( 4) dis miss al of t h e cri mi n al i n di ct m e nt. ( E C F 1, at 6- 7.)

           P etiti o n er all e g es t h at h e fil e d a s p e e d y tri al m oti o n u n d er N. Y. C. P. L. § § 3 0. 2 0 a n d 3 0. 3 0

i n t h e N e w Yor k C o u nt y S u pr e m e C o urt b ut di d n ot r e c ei v e a r es p o ns e. H e t h e n s o u g ht t o fil e a n

a p p e al wit h t h e N e w Yor k S u pr e m e C o urt, A p p ell at e Di visi o n, b ut a g ai n di d n ot r e c ei v e a

r es p o ns e.

           A c c or di n g t o p u bli c r e c or ds m ai nt ai n e d b y t h e N e w Yor k St at e U nifi e d C o urt S yst e m, t h e

N e w Yor k Cit y P oli c e D e p art m e nt arr est e d P etiti o n er o n M ar c h 2 6, 2 0 1 9, o n r o b b er y a n d

b ur gl ar y c h ar g es. S e e P e o pl e v. St e w art , N o. 01 1 7 0 - 2 0 1 9 ( S u p. Ct. N. Y.        C nt y.). P etiti o n er, w h o is

r e pr es e nt e d b y c o u ns el i n t h e cri mi n al c as e, h as r e m ai n e d i n d et e nti o n si n c e his arr est. 2




           2
             A c c or di n g t o t h e N e w Yor k Cit y D e p art m e nt of C orr e cti o n’s ( “ D O C ”) w e bsit e’s
“i n m at e l o o k u p s er vi c e, ” htt ps:// a 0 7 3 -ils- w e b. n y c. g o v/i n m at el o o k u p/ p a g es/ h o m e/ h o m e.jsf (l ast
visit e d J ul y 2 1, 2 0 2 1), P etiti o n er h as b e e n i n D O C’s c ust o d y si n c e M ar c h 2 8, 2 0 1 9.

                                                                        2
              Case 1:21-cv-02622-LTS Document 6 Filed 08/02/21 Page 3 of 16




                                                             DI S C U S SI O N

A.         C h all e n g e t o St at e- C o u rt C ri mi n al P r o c e e di n gs

           P etiti o n er bri n gs t his p etiti o n f or a writ of h a b e as c or p us u n d er 2 8 U. S. C. § 2 2 4 1,

c h all e n gi n g t h e c o nstit uti o n alit y of his d et e nti o n a n d s e e ki n g t h e dis miss al of t h e cri mi n al

c h ar g es a g ai nst hi m. S e cti o n 2 2 4 1 pr o vi d es a n arr o w wi n d o w f or a st at e d et ai n e e t o c h all e n g e his

pr etri al d et e nti o n, b ut a s e cti o n 2 2 4 1 p etiti o n c a n n ot b e us e d t o “ p er mit t h e d er ail m e nt of a

p e n di n g st at e pr o c e e di n g b y a n att e m pt t o lit i g at e c o nstit uti o n al d ef e ns es pr e m at ur el y i n f e d er al

c o urt. ” Br a d e n v. 3 0t h J u di ci al Cir c uit C o urt , 4 1 0 U. S. 4 8 4, 4 9 3 ( 1 9 7 3); s e e als o All e n v.

M ari b al , N o. 1 1-C V - 2 6 3 8 ( K A M), 2 0 1 1 W L 3 1 6 2 6 7 5, at * 1 ( E. D. N. Y. 2 0 1 1) ( n oti n g t h at f e d er al

h a b e as c or p us is n ot t o b e c o n v ert e d i nt o a “ pr etri al m oti o n f or u m f or st at e pris o n ers ”) ( citi n g

Y or k v. W ar d , 5 3 8 F. S u p p. 3 1 5, 3 1 6 ( E. D. N. Y. 1 9 8 2)).

           I n Y o u n g er v. H arris , 4 0 1 U. S. 3 7 ( 1 9 7 1), t h e U nit e d St at es S u pr e m e C o urt h el d t h at a

f e d er al c o urt m a y n ot e nj oi n a p e n di n g st at e-c o urt cri mi n al pr o c e e di n g i n t h e a bs e n c e of s p e ci al

cir c u mst a n c es s u g g esti n g b a d f ait h, h ar ass m e nt, or irr e p ar a bl e i nj ur y t h at is b ot h s eri o us a n d

i m m e di at e. S e e Gi bs o n v. B err y hill , 4 1 1 U. S. 5 6 4, 5 7 3- 7 4 ( 1 9 7 3) ( citi n g Y o u n g er , 4 0 1 U. S. 3 7);

s e e als o S pri nt C o m m c’ ns, I n c. v. J a c o bs , 1 3 4 S. Ct. 5 8 4, 5 8 8 ( 2 0 1 3) ( “Y o u n g er e x e m plifi es o n e

cl ass of c as es i n w hi c h f e d er al - c o urt a bst e nti o n is r e q uir e d: W h e n t h er e is a p ar all el, p e n di n g

st at e cri mi n al pr o c e e di n g, f e d er al c o urts m ust r efr ai n fr o m e nj oi ni n g t h e st at e pr os e c uti o n. ”). A

p e n di n g st at e pr os e c uti o n or di n aril y pr o vi d es t h e a c c us e d “ a f air a n d s uffi ci e nt o p p ort u nit y f or

vi n di c ati o n of f e d er al c o nstit uti o n al ri g hts. ” K u gl er v. H elf a nt, 4 2 1 U. S. 1 1 7, 1 2 4 ( 1 9 7 5); s e e

als o B a k er v. S u pr e m e C o urt f or N e w Y or k , N o. 1 2-C V - 4 7 5 0 ( B M C), 2 0 1 2 W L 4 7 3 9 4 3 8, at * 2

( E. D. N. Y O ct. 3, 2 0 1 2).




                                                                       3
              Case 1:21-cv-02622-LTS Document 6 Filed 08/02/21 Page 4 of 16




           As P etiti o n er br i n gs t his h a b e as c or p us p etiti o n s e e ki n g r eli ef i n his o n g oi n g cri mi n al

pr o c e e di n gs, t h e C o urt m ust c o nsi d er w h et h er it m ust a bst ai n fr o m r e vi e wi n g s o m e or all of his

c o nstit uti o n al cl ai ms u ntil j u d g m e nt is fi n al.

           C o urts h a v e f o u n d s p e ci al cir c u mst a n c es w a rr a nti n g h a b e as r eli ef b ef or e tri al i n at l e ast

t w o sit u ati o ns. First, pr etri al h a b e as r eli ef m a y b e a p pr o pri at e w h er e t h e p etiti o n er’s ri g hts

c a n n ot b e f ull y vi n di c at e d at t h e c o n cl usi o n of tri al. F or e x a m pl e, c o urts h a v e d e cli n e d t o a bst ai n

fr o m c o nsi d eri n g d o u bl e j e o p ar d y cl ai ms i n pr etri al h a b e as p etiti o ns b e c a us e t h e ri g ht t o a v oi d

t h e or d e al of u n d er g oi n g m ulti pl e tri als c a n n ot b e vi n di c at e d aft er t h e s e c o n d tri al. S e e, e. g. ,

Dr a yt o n v. H a y es , 5 8 9 F. 2 d 1 1 7, 1 2 1 ( 2 d Cir. 1 9 7 9) ( “ T h e v er y c o nstit uti o n al ri g ht

cl ai m e d . . . w o ul d b e vi ol at e d if [t h e p etiti o n er] w er e c o m p ell e d t o r ais e his d o u bl e j e o p ar d y

cl ai m aft er t h e s e c o n d tri al. ”).

           S e c o n d, c o urts c o nsi d eri n g w h et h er t o a bst ai n fr o m h e ari n g a c o nstit uti o n al c h all e n g e

w hil e cri mi n al pr o c e e di n gs ar e p e n di n g h a v e e x a mi n e d w h et h er t h e cl ai m s e e ks r eli ef t h at is

c oll at er al t o t h e cri mi n al pr o c e e di n g. S e e, e. g. , G erst ei n v. P u g h , 4 2 0 U. S. 1 0 3, 1 0 8 ( 1 9 7 5)

( h ol di n g t h at f e d er al c o urt c orr e ctl y d e cli n e d t o a bst ai n fr o m h e ari n g cl ai ms t h at pris o n ers w er e

b ei n g d et ai n e d wit h o ut pr o b a bl e c a us e h e ari n gs, b e c a us e “[t] h e or d er t o h ol d pr eli mi n ar y

h e ari n gs c o ul d n ot pr ej u di c e t h e c o n d u ct of t h e tri al o n t h e m erits ” a n d w as dir e ct e d “o nl y at t h e

l e g alit y of pr etri al d et e nti o n wit h o ut a j u di ci al h e ari n g, a n iss u e t h at c o ul d n ot b e r ais e d i n

d ef e ns e of t h e cri mi n al pr os e c uti o n ”); s e e als o Br a d e n , 4 1 0 U. S. at 4 9 3 (h a b e as p etiti o n c o ul d b e

h e ar d b ef or e tri al w h er e p etiti o n er s o u g ht t o b e br o u g ht s p e e dil y t o tri al a n d “ m a d e n o eff ort t o

a b ort a st at e pr o c e e di n g, or t o disr u pt t h e or d erl y f u n cti o n i n g of st at e j u di ci al pr o c ess es”). B ut

s e e K a uf m a n v. K a y e , 4 6 6 F. 3 d 8 3, 8 6 ( 2 d Cir. 2 0 0 6) ( h ol di n g i n a n a cti o n u n d er 4 2 U. S. C.

§ 1 9 8 3 t h at i nt erf er e n c e wit h st at e b ail pr o c e e di n gs w o ul d vi ol at e pri n ci pl es of Y o u n g er ); s e e



                                                                       4
               Case 1:21-cv-02622-LTS Document 6 Filed 08/02/21 Page 5 of 16




als o J or d a n v. B ail e y , 5 7 0 F. A p p’ x 4 2, 4 4 ( 2 d Cir. 2 0 1 4) ( “Y o u n g er a bst e nti o n or di n aril y a p pli es

t o a st at e c o urt’s b ail a p pli c ati o n pr o c e e di n gs. ”) (cit ati o n o mitt e d).

           H er e, P etiti o n er’s a ll e g ati o ns t h at t h e st at e c o urt h as i m p e d e d his eff orts t o b e br o u g ht

s p e e dil y t o tri al m a y pr es e nt s p e ci al cir c u mst a n c es p er mitti n g h a b e as r e vi e w pri or t o t h e

c o n cl usi o n of his cri mi n al pr o c e e di n gs. 3 S e e Br a d e n , 4 1 0 U. S. at 4 9 3. B ut P etiti o n er d o es n ot

all e g e f a cts s u g g esti n g t h at h e h as f ull y e x h a ust e d his st at e -c o urt r e m e di es wit h r es p e ct t o his

s p e e d y tri al cl ai ms.

B.         E x h a usti o n of St at e- C o u rt R e m e di es

           B ef or e s e e ki n g r eli ef u n d er s e cti o n 2 2 4 1, a st at e pr etri al d et ai n e e m ust first e x h a ust his

a v ail a bl e st at e -c o urt r e m e di es. S e e U nit e d St at es e x r el. S cr a nt o n v. St at e of N e w Y or k , 5 3 2 F. 2 d

2 9 2, 2 9 4 ( 2 d Cir. 1 9 7 6) ( h ol di n g t h at “[ w] hil e [s e cti o n 2 2 4 1] d o es n ot b y its o w n t er ms r e q uir e

t h e e x h a usti o n of st at e r e m e di es as a pr er e q uisit e t o t h e gr a nt of f e d er al h a b e as r eli ef, d e cisi o n al

l a w h as s u p eri m p os e d s u c h a r e q uir e m e nt i n or d er t o a c c o m m o d at e pri n ci pl es of f e d er alis m).

“[ T] h e e x h a usti o n d o ctri n e is d esi g n e d t o gi v e t h e st at e c o urts a f ull a n d f air o p p ort u nit y t o

r es ol v e f e d er al c o nstit uti o n al cl ai ms b ef or e t h os e cl ai ms ar e pr es e nt e d to t h e f e d er al c o urts, ”

O’ S ulli v a n v. B o er c k el , 5 2 6 U. S. 8 3 8, 8 4 4 ( 1 9 9 9), t h us, “st at e pris o n ers m ust gi v e t h e st at e c o urts

o n e f ull o p p ort u nit y t o r es ol v e a n y c o nstit uti o n al iss u es b y i n v o ki n g o n e c o m pl et e r o u n d of t h e



           3
               Alt h o u g h P etiti o n er d o es n ot r ais e t his iss u e, it is li k el y t h at his cri mi n al c as e w as
aff e ct e d b y G o v er n or A n dr e w C u o m o’s e x e c uti v e or d er s us p e n di n g N. Y. Cri m. Pr o c. L a w
§ 3 0. 3 0. “ O n M ar c h 2 0, 2 0 2 0, G o v er n or C u o m o iss u e d E x e c uti v e Or d er 2 0 2. 8, s us p e n di n g t h e
s p e e d y tri al li mit ati o ns of S e cti o n 3 0. 3 0 of t h e Cri mi n al Pr o c e d ur e L a w. 9 N Y C R R 8. 2 0 2. 8 . T h e
s us p e nsi o n w as c o nti n u e d b y s u bs e q u e nt e x e c uti v e or d ers, i n cl u di n g E x e c uti v e Or d er 2 0 2. 4 8. 9
N Y C R R 8. 2 0 2. 4 8. B y E x e c uti v e Or d er 2 0 2. 6 0, iss u e d S e pt e m b er 4, 2 0 2 0, G o v er n or C u o m o
m o difi e d t h e s us p e nsi o n of S e cti o n 3 0. 3 0 of t h e Cri mi n al Pr o c e d ur e l a w ‘t o r e q uir e t h at s p e e d y
tri al ti m e li mit ati o ns r e m ai n s us p e n d e d i n a j uris di cti o n u ntil s u c h ti m e as p etit cri mi n al j uri es ar e
r e c o n v e n e d i n t h at j uris di cti o n.’ 9 N Y C R R 8. 2 0 2. 6 0. ” R a n d ol p h v. C u o m o , N o. 2 0-C V - 4 7 1 9,
2 0 2 0 W L 6 3 9 3 0 1 5, at * 4 n. 3 ( E. D. N. Y. N o v. 2, 2 0 2 0).

                                                                      5
               Case 1:21-cv-02622-LTS Document 6 Filed 08/02/21 Page 6 of 16




St at e’s est a blis h e d a p p ell at e r e vi e w pr o c ess, ” i d. ( n oti n g t h at t h e S u pr e m e C o urt h as “ n e v er

i nt er pr et e d t h e e x h a usti o n r e q uir e m e nt ” t o r e q uir e “ a st at e pris o n er t o i n v o k e a n y p ossi bl e

a v e n u e f or r e vi e w ”) ( e m p h asis ori gi n al). F or a pr etri al d et ai n e e, s u c h e x h a usti o n i n cl u d es

s e e ki n g h a b e as c or p us r eli ef i n t h e st at e c o urts a n d, if n e c ess ar y, a p pe ali n g all t h e w a y u p t o t h e

N e w Yor k C o urt of A p p e als, t h e St at e of N e w Yor k’s hi g h est c o urt. S e e N. Y. C. P. L. R. § 7 0 0 1, et

s e q. 4

           P etiti o n er ass erts t h at h e fil e d a s p e e d y tri al m oti o n u n d er       N. Y. C. P. L. § § 3 0. 2 0 a n d 3 0. 3 0

i n t h e N e w Yor k C o u nt y S u pr e m e C o urt b ut di d n ot r e c ei v e a r es p o ns e. H e t h e n s o u g ht t o fil e a n

a p p e al of wit h t h e N e w Yor k S u pr e m e C o urt, A p p ell at e Di visi o n, b ut a g ai n di d n ot r e c ei v e a

r es p o ns e. B ut P etiti o n er d o es n ot all e g e t h at h e h as s o u g ht h a b e as c or p us r eli ef i n t h e st at e c o urts

a n d h as a p p e al e d t h e d e ni al of s u c h r eli ef all t h e w a y u p t o t h e N e w Yor k C o urt of A p p e als.

P etiti o n er t h er ef or e d o es n ot all e g e f a cts s u g g esti n g t h at h e h as f ull y e x h a ust e d his s p e e d y tri al

cl ai ms i n t h e st at e c o urt.

           B e c a us e P etiti o n er is pr o c e e di n g i n t his m att er pr o s e , th e C o urt gr a nts hi m l e a v e t o fil e

a n a m e n d e d s e cti o n 2 2 4 1 p etiti o n. P etiti o n er m ust st at e i n t h e a m e n d e d p etiti o n w h at h e h as

d o n e t o pr es e nt his cl ai ms t o t h e st at e c o urts , s u c h as bri n gi n g a st at e-c o urt h a b e as p etiti o n a n d

p urs ui n g all l e v els of r e vi e w.

                                                            C O N C L U SI O N

           P etiti o n er is dir e ct e d t o fil e a n a m e n d e d p etiti o n c o nt ai ni n g t h e i nf or m ati o n s p e cifi e d

a b o v e. P etiti o n er m ust s u b mit t h e a m e n d e d p etiti o n t o t his C o urt’s Pr o S e I nt a k e U nit wit hi n


           4
              A p etiti o n er w h o h as n ot e x h a ust e d a v ail a bl e st at e c o urt r e m e di es g e n er all y m a y s e e k a
writ of h a b e as c or p us o nl y if h e : ( 1) est a blis h es c a us e f or t h e f ail ur e t o e x h a ust a n d pr ej u di c e as
a r es ult of t h e all e g e d vi ol ati o n of f e d er al l a w, or ( 2) d e m o nstr at es t h at t h e f ail ur e t o c o nsi d er t h e
cl ai ms will r es ult i n a f u n d a m e nt al mis c arri a g e of j usti c e. C ol e m a n v. T h o m ps o n , 5 0 1 U. S. 7 2 2,
7 5 0 ( 1 9 9 1).

                                                                        6
                Case 1:21-cv-02622-LTS Document 6 Filed 08/02/21 Page 7 of 16




si xt y d a ys of t h e d at e of t his or d er, c a pti o n t h e d o c u m e nt as a n “ A m e n d e d P etiti o n ,” a n d l a b el t h e

d o c u m e nt wit h d o c k et n u m b er 2 1- C V - 2 6 2 2 ( L T S). A n A m e n d e d P etiti o n f or m is att a c h e d t o t his

or d er, w hi c h P etiti o n er s h o ul d c o m pl et e. N o a ns w er s h all b e r e q uir e d at t his ti m e. If P etiti o n er

f ails t o c o m pl y wit hi n t h e ti m e all o w e d, a n d h e c a n n ot s h o w g o o d c a us e t o e x c us e s u c h f ail ur e,

t h e p etit i o n will b e d e ni e d i n its e ntir et y.

             B e c a us e P etiti o n er h as n ot at t his ti m e m a d e a s u bst a nti al s h o wi n g of a d e ni al of a

c o nstit uti o n al ri g ht, a c ertifi c at e of a p p e al a bilit y will n ot iss u e. S e e 2 8 U. S. C. § 2 2 5 3.

             T h e Cl er k of C o urt is dir e ct e d t o m ail a c o p y of t his or d er t o P etiti o n er a n d n ot e s er vi c e

o n t h e d o c k et.

             T h e C o urt c ertifi es u n d er 2 8 U. S. C. § 1 9 1 5( a)( 3) t h at a n y a p p e al fr o m t his or d er w o ul d

n ot b e t a k e n i n g o o d f ait h a n d t h er ef or e i n f or m a p a u p eris st at us is d e ni e d f or t h e p ur p os e of a n

a p p e al. S e e C o p p e d g e v. U nit e d St at es , 3 6 9 U. S. 4 3 8, 4 4 4- 4 5 ( 1 9 6 2).

S O O R D E R E D.

 D at e d:       A u g ust 2, 2 0 2 1
                 N e w Y or k, N e w Y or k

                                                                              /s/ L a ur a Ta yl or S w ai n
                                                                                     L A U R A T A Y L O R S W AI N
                                                                                C hi ef U nit e d St at es Distri ct J u d g e




                                                                     7
                                 Case 1:21-cv-02622-LTS Document 6 Filed 08/02/21 Page 8 of 16

A O 2 4 2 ( 1 2/ 1 1) P etiti o n f or a Writ of H a b e as C or p us U n d er 2 8 U. S. C. § 2 2 4 1


                                                      U     NI T E D             ST       ATES          D    I S T RI C T C O U R T
                                                                                                 f or t h e
                                                                           _ _Southern
                                                                               _ _ _ _ _ _ _ _ Distri
                                                                                                   ct ctof
                                                                                             District
                                                                              S o ut h er n Distri      ofofNNew
                                                                                                              e_ w_ _ YYork
                                                                                                                       _ or
                                                                                                                         _ _k_ _ _ _

                                                                                                        )
                                                                                                        )
                                                                                                        )
                                           P etiti o n er                                               )
                                                                                                        )
                                                v.                                                      )       C as e N o.
                                                                                                        )                               ( S u p pli e d b y Cl er k of C o urt)
                                                                                                        )
                                                                                                        )
                                      R es p o n d e nt                                                 )
 ( n a m e of w ar d e n or a ut h oriz e d p ers o n h a vi n g c ust o d y of p etiti o n er)
                                                                                              AMENDED
                                                                                              A ME N DE D
                                   P E TI TI O N F O R A W RI T O F H A B E A S C O R P U S U N D E R 2 8 U. S. C. § 2 2 4 1
                                                                                       P e rs o n al I nf o r m ati o n

1.            ( a) Y o ur f ull n a m e:
              ( b) Ot h er n a m es y o u h a v e us e d:
2.            Pl a c e of c o nfi n e m e nt:
              ( a) N a m e of i nstit uti o n:
              ( b) A d dr ess:


              ( c) Y o ur i d e ntifi c ati o n n u m b er:
3.            Ar e y o u c urr e ntl y b ei n g h el d o n or d ers b y:
              ✔’   F e d er al a ut h oriti es                   ’✔ St at e a ut h oriti es                 ’✔ Ot h er - e x pl ai n:


4.            Ar e y o u c urr e ntl y:
             ✔’    A pr etri al d et ai n e e ( w aiti n g f or tri al o n cri mi n al c h ar g es)
             ✔’    S er vi n g a s e nt e n c e (i n c ar c er ati o n, p ar ol e, pr o b ati o n, et c.) aft er h a vi n g b e e n c o n vi ct e d of a cri m e
                   If y o u ar e c urr e ntl y s er vi n g a s e nt e n c e, pr o vi d e:
                             ( a) N a m e a n d l o c ati o n of c o urt t h at s e nt e n c e d y o u:


                             ( b) D o c k et n u m b er of cri mi n al c as e:
                             ( c) D at e of s e nt e n ci n g:
              ✔’   B ei n g h el d o n a n i m mi gr ati o n c h ar g e
              ✔’   Ot h er ( e x pl ai n):




                                                                                                                                                                                  P a g e 2 of 1 0
                                  Case 1:21-cv-02622-LTS Document 6 Filed 08/02/21 Page 9 of 16

A O 2 4 2 ( 1 2/ 1 1) P etiti o n f or a Writ of H a b e as C or p us U n d er 2 8 U. S. C. § 2 2 4 1


                                                                      D e cisi o n o r A cti o n Y o u A r e C h all e n gi n g

5.            W h at ar e y o u c h all e n gi n g i n t his p etiti o n:
              ✔’   H o w y o ur s e nt e n c e is b ei n g c arri e d o ut, c al c ul at e d, or cr e dit e d b y pris o n or p ar ol e a ut h oriti es (f or e x a m pl e,
                   r e v o c ati o n or c al c ul ati o n of g o o d ti m e cr e dits)
              ✔’   Pr etri al d et e nti o n
              ✔’   I m mi gr ati o n d et e nti o n
              ✔’   D et ai n er
              ✔’   T h e v ali dit y of y o ur c o n vi cti o n or s e nt e n c e as i m p os e d (f or e x a m pl e, s e nt e n c e b e y o n d t h e st at ut or y
                   m a xi m u m or i m pr o p erl y c al c ul at e d u n d er t h e s e nt e n ci n g g ui d eli n es)
              ✔’   Dis ci pli n ar y pr o c e e di n gs
              ✔’   Ot h er ( e x pl ai n):



6.            Pr o vi d e m or e i nf or m ati o n a b o ut t h e d e cisi o n or a cti o n y o u ar e c h all e n gi n g:
              ( a) N a m e a n d l o c ati o n of t h e a g e n c y or c o urt:


              ( b) D o c k et n u m b er, c as e n u m b er, or o pi ni o n n u m b er:
              ( c) D e cisi o n or a cti o n y o u ar e c h all e n gi n g (f or dis ci pli n ar y pr o c e e di n gs, s p e cif y t h e p e n alti es i m p os e d) :




              ( d) D at e of t h e d e cisi o n or a cti o n:


                                                             Y o u r E a rli e r C h all e n g es of t h e D e cisi o n o r A cti o n

7.            Fi rst a p p e al
              Di d y o u a p p e al t h e d e cisi o n, fil e a gri e v a n c e, or s e e k a n a d mi nistr ati v e r e m e d y ?
              ✔’   Y es                                 ’✔ N o
              ( a) If “ Y es, ” pr o vi d e:
                             ( 1) N a m e of t h e a ut h orit y, a g e n c y, or c o urt:


                             ( 2) D at e of fili n g:
                             ( 3) D o c k et n u m b er, c as e n u m b er, or o pi ni o n n u m b er:
                             ( 4) R es ult:
                             ( 5) D at e of r es ult:
                             ( 6) Iss u es r ais e d:




                                                                                                                                                                         P a g e 3 of 1 0
                               Case 1:21-cv-02622-LTS Document 6 Filed 08/02/21 Page 10 of 16

A O 2 4 2 ( 1 2/ 1 1) P etiti o n f or a Writ of H a b e as C or p us U n d er 2 8 U. S. C. § 2 2 4 1




              ( b) If y o u a ns w er e d “ N o, ” e x pl ai n w h y y o u di d n ot a p p e al:



8.            S e c o n d a p p e al
              Aft er t h e first a p p e al, di d y o u fil e a s e c o n d a p p e al t o a hi g h er a ut h orit y, a g e n c y, or c o urt ?
              ’✔ Y es                                   ’✔ N o
              ( a) If “ Y es, ” pr o vi d e:
                             ( 1) N a m e of t h e a ut h orit y, a g e n c y, or c o urt:


                             ( 2) D at e of fili n g:
                             ( 3) D o c k et n u m b er, c as e n u m b er, or o pi ni o n n u m b er:
                             ( 4) R es ult:
                             ( 5) D at e of r es ult:
                             ( 6) Iss u es r ais e d:




              ( b) If y o u a ns w er e d “ N o, ” e x pl ai n w h y y o u di d n ot fil e a s e c o n d a p p e al:



9.            T hi r d a p p e al
              Aft er t h e s e c o n d a p p e al, di d y o u fil e a t hir d a p p e al t o a hi g h er a ut h orit y, a g e n c y, or c o urt ?
              ’✔ Y es                                   ’✔ N o
              ( a) If “ Y es, ” pr o vi d e:
                             ( 1) N a m e of t h e a ut h orit y, a g e n c y, or c o urt:


                             ( 2) D at e of fili n g:
                             ( 3) D o c k et n u m b er, c as e n u m b er, or o pi ni o n n u m b er:
                             ( 4) R es ult:
                             ( 5) D at e of r es ult:
                             ( 6) Iss u es r ais e d:




                                                                                                                                                    P a g e 4 of 1 0
                               Case 1:21-cv-02622-LTS Document 6 Filed 08/02/21 Page 11 of 16

A O 2 4 2 ( 1 2/ 1 1) P etiti o n f or a Writ of H a b e as C or p us U n d er 2 8 U. S. C. § 2 2 4 1




              ( b) If y o u a ns w er e d “ N o, ” e x pl ai n w h y y o u di d n ot fil e a t hir d a p p e al:



1 0.          M oti o n u n d e r 2 8 U. S. C. § 2 2 5 5
              I n t his p etiti o n, ar e y o u c h all e n gi n g t h e v ali dit y of y o ur c o n vi cti o n or s e nt e n c e as i m p os e d ?
             ✔’   Y es                                  ✔’   No
              If “ Y es, ” a ns w er t h e f oll o wi n g:
              ( a)           H a v e y o u alr e a d y fil e d a m oti o n u n d er 2 8 U. S. C. § 2 2 5 5 t h at c h all e n g e d t his c o n vi cti o n or s e nt e n c e ?
                            ’✔ Y es                                         ’✔     No
                             If “ Y es, ” pr o vi d e:
                             ( 1) N a m e of c o urt:
                             ( 2) C as e n u m b er:
                             ( 3) D at e of fili n g:
                             ( 4) R es ult:
                             ( 5) D at e of r es ult:
                             ( 6) Iss u es r ais e d:




              ( b)           H a v e y o u e v er fil e d a m oti o n i n a U nit e d St at es C o urt of A p p e als u n d er 2 8 U. S. C. § 2 2 4 4( b)( 3)( A),
                             s e e ki n g p er missi o n t o fil e a s e c o n d or s u c c essi v e S e cti o n 2 2 5 5 m oti o n t o c h all e n g e t his c o n vi cti o n or
                             s e nt e n c e ?
                            ’✔ Y es                                         ’✔     No
                             If “ Y es, ” pr o vi d e:
                             ( 1) N a m e of c o urt:
                             ( 2) C as e n u m b er:
                             ( 3) D at e of fili n g:
                             ( 4) R es ult:
                             ( 5) D at e of r es ult:
                             ( 6) Iss u es r ais e d:




                                                                                                                                                                         P a g e 5 of 1 0
                               Case 1:21-cv-02622-LTS Document 6 Filed 08/02/21 Page 12 of 16

A O 2 4 2 ( 1 2/ 1 1) P etiti o n f or a Writ of H a b e as C or p us U n d er 2 8 U. S. C. § 2 2 4 1




              ( c)           E x pl ai n w h y t h e r e m e d y u n d er 2 8 U. S. C. § 2 2 5 5 is i n a d e q u at e or i n eff e cti v e t o c h all e n g e y o ur
                             c o n vi cti o n or s e nt e n c e:




1 1.          A p p e als of i m mi g r ati o n p r o c e e di n gs
                D o es t his c as e c o n c er n i m mi gr ati o n pr o c e e di n gs ?
              ’✔ Y es                                   ’✔ N o
                             If “ Y es, ” pr o vi d e:
              ( a)           D at e y o u w er e t a k e n i nt o i m mi gr ati o n c ust o d y:
              ( b)           D at e of t h e r e m o v al or r ei nst at e m e nt or d er:
              ( c)           Di d y o u fil e a n a p p e al wit h t h e B o ar d of I m mi gr ati o n A p p e als ?
                            ’✔ Y es                                         ’✔     No
                             If “ Y es, ” pr o vi d e:
                             ( 1) D at e of fili n g:
                             ( 2) C as e n u m b er:
                             ( 3) R es ult:
                             ( 4) D at e of r es ult:
                             ( 5) Iss u es r ais e d:




              ( d)           Di d y o u a p p e al t h e d e cisi o n t o t h e U nit e d St at es C o urt of A p p e als ?
                            ’✔ Y es                                         ’✔     No
                             If “ Y es, ” pr o vi d e:
                             ( 1) N a m e of c o urt:
                             ( 2) D at e of fili n g:
                             ( 3) C as e n u m b er:


                                                                                                                                                                         P a g e 6 of 1 0
                               Case 1:21-cv-02622-LTS Document 6 Filed 08/02/21 Page 13 of 16

A O 2 4 2 ( 1 2/ 1 1) P etiti o n f or a Writ of H a b e as C or p us U n d er 2 8 U. S. C. § 2 2 4 1


                             ( 4) R es ult:
                             ( 5) D at e of r es ult:
                             ( 6) Iss u es r ais e d:




1 2.          Ot h e r a p p e als
                   Ot h er t h a n t h e a p p e als y o u list e d a b o v e, h a v e y o u fil e d a n y ot h er p etiti o n, a p pli c ati o n, or m oti o n a b o ut t h e iss u es
              r ais e d i n t his p etiti o n ?
              ✔’    Y es                                ✔’   No
              If “ Y es, ” pr o vi d e:
              ( a) Ki n d of p etiti o n, m oti o n, or a p pli c ati o n:
              ( b) N a m e of t h e a ut h orit y, a g e n c y, or c o urt:


              ( c) D at e of fili n g:
              ( d) D o c k et n u m b er, c as e n u m b er, or o pi ni o n n u m b er:
              ( e) R es ult:
              (f) D at e of r es ult:
              ( g) Iss u es r ais e d:




                                                                  G r o u n ds f o r Y o u r C h all e n g e i n T his P etiti o n

1 3.          St at e e v er y gr o u n d (r e as o n) t h at s u p p orts y o ur cl ai m t h at y o u ar e b ei n g h el d i n vi ol ati o n of t h e C o nstit uti o n,
              l a ws, or tr e ati es of t h e U nit e d St at es. Att a c h a d diti o n al p a g es if y o u h a v e m or e t h a n f o ur gr o u n ds. St at e t h e
              f a cts s u p p orti n g e a c h gr o u n d.


             G R O U N D O N E:




                                                                                                                                                                          P a g e 7 of 1 0
                               Case 1:21-cv-02622-LTS Document 6 Filed 08/02/21 Page 14 of 16

A O 2 4 2 ( 1 2/ 1 1) P etiti o n f or a Writ of H a b e as C or p us U n d er 2 8 U. S. C. § 2 2 4 1


              ( a) S u p p orti n g f a cts ( B e bri ef. D o n ot cit e c as es or l a w.) :




              ( b) Di d y o u pr es e nt Gr o u n d O n e i n all a p p e als t h at w er e a v ail a bl e t o y o u ?
             ✔’ Y es                                    ✔’ N o

             G R O U N D T W O:




              ( a) S u p p orti n g f a cts ( B e bri ef. D o n ot cit e c as es or l a w.) :




              ( b) Di d y o u pr es e nt Gr o u n d T w o i n all a p p e als t h at w er e a v ail a bl e t o y o u ?
              ✔’ Y es                                   ✔’ N o

           G R O U N D T H R E E:




              ( a) S u p p orti n g f a cts ( B e bri ef. D o n ot cit e c as es or l a w.) :




              ( b) Di d y o u pr es e nt Gr o u n d T hr e e i n all a p p e als t h at w er e a v ail a bl e t o y o u ?
              ’✔ Y es                                   ’✔ N o


                                                                                                                            P a g e 8 of 1 0
                               Case 1:21-cv-02622-LTS Document 6 Filed 08/02/21 Page 15 of 16

A O 2 4 2 ( 1 2/ 1 1) P etiti o n f or a Writ of H a b e as C or p us U n d er 2 8 U. S. C. § 2 2 4 1


           G R O U N D F O U R :




              ( a) S u p p orti n g f a cts ( B e bri ef. D o n ot cit e c as es or l a w.) :




              ( b) Di d y o u pr es e nt Gr o u n d F o ur i n all a p p e als t h at w er e a v ail a bl e t o y o u ?
              ✔’   Y es                                 ✔’   No


1 4.          If t h er e ar e a n y gr o u n ds t h at y o u di d n ot pr es e nt i n all a p p e als t h at w er e a v ail a bl e t o y o u, e x pl ai n w h y y o u di d
              n ot:




                                                                                           R e q u est f o r R eli ef

1 5. St at e e x a ctl y w h at y o u w a nt t h e c o urt t o d o:




                                                                                                                                                                   P a g e 9 of 1 0
                               Case 1:21-cv-02622-LTS Document 6 Filed 08/02/21 Page 16 of 16

A O 2 4 2 ( 1 2/ 1 1) P etiti o n f or a Writ of H a b e as C or p us U n d er 2 8 U. S. C. § 2 2 4 1


                                                                        D e cl a r ati o n U n d e r P e n alt y Of P e rj u r y

              If y o u ar e i n c ar c er at e d, o n w h at d at e di d y o u pl a c e t his p etiti o n i n t h e pris o n m ail s yst e m:



I d e cl ar e u n d er p e n alt y of p erj ur y t h at I a m t h e p etiti o n er, I h a v e r e a d t his p etiti o n or h a d it r e a d t o m e, a n d t h e
i nf or m ati o n i n t his p etiti o n is tr u e a n d c orr e ct. I u n d erst a n d t h at a f als e st at e m e nt of a m at eri al f a ct m a y s er v e as t h e b asi s
f or pr os e c uti o n f or p erj ur y.




D at e:
                                                                                                                              Si g n at ur e of P etiti o n er




                                                                                                        Si g n at ur e of Att or n e y or ot h er a ut h oriz e d p ers o n, if a n y




             Pri nt
             Print                                   SSave
                                                       a v e AAs...
                                                               s...                                                                                                                     RReset
                                                                                                                                                                                          e s et




                                                                                                                                                                                           P a g e 1 0 of 1 0
